                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MISSOURI


RACHELLE CALINA
1808 N Florida Ave
Joplin, MO 64801

                        Plaintiff,
                                                              Case No. 20-5098
v.


NISSAN MOTOR ACCEPTANCE CORPORATION
c/o Prentice-Hall Corp System
221 Bolivar Street
Jefferson City, MO 65101

                        Defendants.


                                             COMPLAINT
        COMES NOW the Plaintiff, Rachelle Calina, by counsel, and for the complaint against

the Defendant, alleges as follows:



                                        PRELIMINARY STATEMENT

        1.      Count I is for actual, statutory and punitive damages, costs and attorneys’ fees

brought pursuant to 15 U.S.C. § 1681 et seq. (Fair Credit Reporting Act).



                                        JURISDICTION AND VENUE

        2.      The jurisdiction of this Court is conferred by 15 U.S.C. § 1692, 15 U.S.C. § 1681

and 28 U.S.C. § 1331. Venue in this District is proper in that the Defendants directed their

collection efforts into the District.




             Case 3:20-cv-05098-RK Document 1 Filed 10/08/20 Page 1 of 6
                                                   PARTIES

          3.      The Plaintiff is a natural person and resident of the State of Missouri. She is a

“consumer” as defined by 15 U.S.C. § 1681a(c).

          4.      Upon information and belief, Defendant Nissan Motor Acceptance Corporation,

(“Nissan”), is a Tennessee corporation authorized to do business in the State of Missouri.

          5.      Nissan regularly furnishes consumer credit information to credit reporting

agencies.

                                         FACTUAL STATEMENTS

          6.      In or around August 2014, Plaintiff purchased a 2015 Nissan Leaf, VIN

#1N4AZ0CP1FC305944 from a Nissan dealership in Washington.

          7.      Plaintiff financed the purchase of that vehicle through Nissan and commenced

monthly payments.

          8.      The monthly payment was setup to automatically deduct from Plaintiff’s account

to make timely payments each month.

          9.      In early July 2019, Plaintiff traveled abroad. While Plaintiff was away, the

parking garage where her car was parked mistakenly reported her car as abandoned.

          10.     Plaintiff’s vehicle was repossessed by Nissan on July 15.

          11.     At no time prior to the repossession, had the Plaintiff missed a payment.

          12.     Despite missing no payments for five years, and the account still being setup to

pay the monthly payment, four days later Nissan sent a Notice to Sell the property on July 29.

          13.     A few days before July 29, Plaintiff returned to the country and received this

notice.




                Case 3:20-cv-05098-RK Document 1 Filed 10/08/20 Page 2 of 6
        14.     Plaintiff reached out to Nissan who refused to accept anything other than the full

remaining balance of the vehicle.

        15.     Plaintiff did not have that amount, and therefore the car was sold on July 29.

Plaintiff conveyed to Nissan that she would pay any deficiency once she received the after-sale

notice from Nissan.

        16.     Even though the car was sold, Plaintiff’s August monthly payment was

automatically deducted from her bank account.

        17.     On August 23, Nissan sent notice of the deficiency after the sale to Plaintiff in the

amount of $2,143.77.

        18.     Upon receipt of the notice, Plaintiff immediately paid off the deficiency from the

sale.

        19.     In or around June 2020, Plaintiff went to get a loan to purchase real estate.

        20.     Plaintiff was denied on her loan application due to Nissan’s reporting inaccurate

and misleading information on her Trans Union, Equifax and Experian credit reports.

        21.     Among other things, Nissan failed to report Plaintiff’s on time payments from

September 2017 through August 2019, reported a first delinquency date of June 2019 and

reported the account as a charge off in September despite no payments being missed and the

account being paid in full in September.

        22.     Plaintiff has contacted Nissan directly to try and resolve this issue. Nissan has

informed the Plaintiff that they will not make changes to correct the Plaintiff’s credit record.

        23.     Therefore, Plaintiff disputed the information with Equifax, Trans Union and

Experian requesting an investigation.




              Case 3:20-cv-05098-RK Document 1 Filed 10/08/20 Page 3 of 6
       24.       Upon information and belief, Nissan was notified by Trans Union, Equifax and

Experian of the Plaintiff’s request for investigation.

       25.       Nissan failed to conduct a reasonable investigation and therefore did not update or

correct any of the information in the Plaintiff’s credit report.

       26.       As a result of these failures by Nissan, Plaintiff is unable to acquire credit to

purchase property.


                                             COUNT I
                                       FAILURE TO CONDUCT
                                    REASONABLE INVESTIGATION
                                         AGAINST NISSAN

       27.       Plaintiff alleges and incorporates paragraphs above as if fully set out herein.

       28.       Charge-off is a designation by a furnisher of credit information that an account is

uncollectable.

       29.       The repossession by Nissan was not due to non-payment. In fact, Plaintiff had not

missed a payment in five years.

       30.       Plaintiff reached out to Nissan before the sale and confirmed to them that she

would pay the deficiency upon receipt of the notice of completed sale.

       31.       Plaintiff paid the deficiency within one week of receiving the notice.

       32.       There is absolutely no support for the designation of this account as a charge off.

       33.       Further, Nissan fails to report almost 2 years of on time payments to the credit

reporting agencies.

       34.       While Nissan is under no duty to report to the credit reporting agencies, if they do

so, they must report accurate information.




             Case 3:20-cv-05098-RK Document 1 Filed 10/08/20 Page 4 of 6
        35.      Nissan also reports conflicting information to the different credit reporting

agencies regarding the alleged date of the first delinquency and the charge off amount.

        36.      After multiple notifications from both the Plaintiff directly and multiple credit

reporting agencies of the incorrect information, Nissan has failed to update or correct any

information.

        37.      Nissan violated the Fair Credit Reporting Act, 15 U.S.C. § 1681s-2(b) by

continuing to furnish incorrect information within Plaintiff’s credit file to Equifax, Trans Union

and Equifax subsequent to the investigation of the Plaintiff’s account; by failing to have policies

an procedures in place to permanently block the reporting of information found to be inaccurate

after a reinvestigation; and by failing to conduct a reasonable investigation of the Plaintiff’s

credit file.

        38.      As a result of Nissan’s conduct, the Plaintiff suffered actual damages, including

but not limited to, damage to the Plaintiff’s credit rating; the inability to acquire credit, loss of

reputation, attorney fees and costs and the time required in trying to resolve this matter.

        39.      Nissan’s conduct was willful rendering it liable for actual or statutory damages

and punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C. §

1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual damages under

15 U.S.C. 1681o.

        40.      The Plaintiff is entitled to recover costs and attorneys’ fees from Nissan in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and § 1681o.


                                          PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Rachelle Calina respectfully requests this Court award the

following:




               Case 3:20-cv-05098-RK Document 1 Filed 10/08/20 Page 5 of 6
       a.      the greater of actual or statutory damages against Nissan Motor Acceptance

Corporation for violations of the FCRA under Count I;

       b.      punitive damages against Nissan Motor Acceptance Corporation for

violations of the FCRA;

       c.      attorneys’ fees and costs of this action;

       d.      for corrections to be requested to any credit reporting agency furnished

credit information from Nissan Motor Acceptance Corporation;

       e.      such other relief as may be deemed just and proper.



                              DEMAND FOR JURY TRIAL

Please take notice that Plaintiff demands a trial by jury in this action.


                                               By: /s/Ryan D. Knipp
                                               Ryan D. Knipp #58782
                                               Patton Knipp Dean, LLC
                                               6651 N Oak Trafficway, Ste 17
                                               Gladstone, MO 64118
                                               Telephone: (816) 470-9992
                                               Fax: (888) 720-1985
                                               rknipp@pattonknipp.com
                                               COUNSEL FOR PLAINTIFF




   Case 3:20-cv-05098-RK Document 1 Filed 10/08/20 Page 6 of 6
